Citation Nr: 0431828	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
residual liver damage.

2.  Entitlement to service connection for a disorder 
manifested by neurological damage.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for depression.

5.  Basic entitlement to a permanent and total disability 
evaluation for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May [redacted]
1972 to 
June [redacted]
1972, with no foreign service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming 
Regional Office (RO) denying the veteran entitlement to 
service connection for hepatitis C with liver damage, a 
disorder manifested by neurological damage, a skin disorder, 
depression, and non-service connected pension benefits.

In May 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.  He 
submitted additional evidence at the time of the hearing, 
waiving initial RO review.


FINDINGS OF FACT

1.  The veteran's hepatitis C was first shown many years 
after service and is not demonstrated to be attributable to 
events therein, including claimed exposure to Agent Orange.

2.  A neurological disorder was not demonstrated during 
service and it is not shown that the veteran now has a 
neurological disorder.

3.  The veteran's current skin disorder was first shown many 
years after service and          is not demonstrated to be 
attributable to events therein, including claimed exposure to 
Agent Orange. 

4.  The veteran's depression was first shown many years after 
service and is not demonstrated to be attributable to events 
therein.

5. The veteran had less than 90 days of active service, and 
he was not discharged as a result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hepatitis C with residual liver damage was not incurred 
in or aggravated by service and may not be presumed to have 
been caused by herbicide exposure therein.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2004).

2. A disorder manifested by neurological damage was not 
incurred in or aggravated by service and may not be presumed 
to have been caused by herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2004).

3.  A skin disorder was not incurred in or aggravated by 
service and may not be presumed to have been caused by 
herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2004).

4.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5. The criteria for entitlement to nonservice connected 
pension benefits have not been met. 38 U.S.C.A. §§ 1502, 1521 
(West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c)-(d) (2004).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and an October 2003 
statement of the case.  These documents provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in letters 
dated in February and April 2002, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim. With respect to VA's duty to assist, the veteran 
has not referenced any unobtained evidence that might aid his 
claim that has not already been sought or that might be 
pertinent to the claim.  The RO made exhaustive efforts to 
obtain all relevant private medical records from every source 
referenced by the veteran.  The Board notes the veteran 
testified he received an examination by the Social Security 
Administration in connection with his claim for SSI benefits.  
While a copy of this examination has not been sought or 
obtained, it is apparent to the Board that an examination 
afforded the veteran many years after service for purposes of 
establishing entitlement to Social Security Supplemental 
Insurance would be of no probative value in establishing 
entitlement to the benefits sought.  The veteran further 
testified that a private physician in Utah treated him for 
his skin condition in the immediate post service period.  The 
RO tried to obtain these records in April 2002 but was 
informed that same month that this physician had retired many 
years ago and that no records were available.  It would be 
futile for VA to further request these records when they are 
clearly unavailable. 

The Board notes that the RO has not obtained a medical 
opinion regarding the claimed nexus between his disabilities 
and military service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2004), in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he or she has suffered an event, injury, or disease in 
service in order to trigger VA's obligation to provide a VA 
medical examination or obtain a medical opinion.  The Federal 
Circuit found that the regulation properly filled a gap left 
in the statute.  The Federal Circuit referenced a preceding 
section of the statute, 38 U.S.C.A. § 5103A(a)(2), which 
indicates that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that the claimed 
disabilities are related to service.  As will be more fully 
explained below, his service medical records are silent for 
any complaints or clinical findings pertaining to a skin 
disorder, hepatitis C, depression or a neurological 
disability.  There is no evidence of his having any of the 
claimed disabilities for many years following his separation 
from service.  For these reasons the Board finds that a 
medical opinion is not necessary to decide the claim, in that 
any such opinion could not establish the existence of the 
claimed in-service injury.  See also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
The Board would also note with respect to the issue of basic 
entitlement to non-service connected pension benefits that 
the VCAA does not affect matters on appeal when the issue, as 
here, is limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background.

The veteran's service medical records contain no complaints 
and/or findings referable to hepatitis, a neurological 
disorder, a skin disorder and/or any psychiatric abnormality.  
When he was examined in late May 1972 in connection with his 
service separation, it was noted by a reviewing service 
physician that the veteran denied any significant medical 
history and that he had not experienced significant illness 
or injury since his service induction.  On his Report of 
Medical History in late May 1972, the veteran specifically 
denied present or past history of skin diseases, liver 
trouble, and depression.

The clinical record post service shows that the veteran 
presented to the Logan Regional Hospital in November 1985 for 
symptoms of jaundice and weight loss.  He reported that he 
had lost 15 pounds in 2 weeks.  He also related having 
symptoms over the prior 3 days of yellow eyes, malaise, 
anorexia and dark color urine.  Following a physical 
examination and laboratory testing, hepatitis was 
diagnostically assessed.

In February 1994 a private physician, David G. Wilding, 
provided the veteran a rehabilitation physical.  Dr. Wilding 
noted that the veteran reported being depressed.  He further 
indicated that the veteran had experienced a traumatic break-
up in his relationship with a girlfriend.  Physical 
examination in February 1994 was essentially normal and a 
neurological examination was reported to be nonfocal.  In a 
progress note dated in August 1994, Dr Wilding related that 
the veteran was concerned that he might have picked up a 
parasite from eating raw meat in the past.  He also noted 
that the veteran lived in a tent and frequently drank water, 
which might be contaminated with parasites.  When the veteran 
was seen in November 1994, physical and neurological 
examinations were unremarkable.  The veteran was assessed as 
a healthy adult with a history of depression.  

In November 1994 the veteran was examined by Dr Wilding for 
rehabilitation purposes and noted to have a history of 
depression that has been quite debilitating.  It was noted by 
Dr. Wilding that the veteran had been on medication for his 
condition for the past 8 months.  When seen in January 1995, 
the veteran reported developing a rash in his groin.  On 
physical examination, the veteran was found to have an 
erythematous rash in the groin area consistent with a heat 
rash with no evidence of any secondary infection.  In a 
letter dated in July 1997, Dr. Wilding stated that physicians 
at his clinic had treated the veteran since 1994, when he 
presented for rehabilitation and was found on examination to 
be markedly depressed over some interpersonal relationships.  
In a memorandum dated in November 1998, Dr. Wilding reported 
that the veteran was one of his patients and had been on 
Zoloft for depression.  In a letter dated in May 1999, Dr. 
Wilding reported that the veteran had developed a chronic 
hepatitis type C infection.  He noted that this was a 
progressive form of hepatitis that could ultimately lead to 
liver failure.  

 In October 2001 the veteran presented to a private 
physician, K. Robison, M. D., with subjective complaints of 
depression and a skin rash.  He reported that he had suffered 
from clinical depression since the 1970's and had been 
prescribed Zoloft for many years.  He also complained of a 
skin rash that came and went.  On physical examination, the 
veteran was noted to be very alert, in no acute distress, and 
to have clear skin.  Depression and dermatitis were 
diagnosed.  In March 2002 the veteran reported that he had 
been diagnosed eleven years earlier as suffering from 
hepatitis C.  It was further recorded that his most recent 
testing had showed no signs of hepatitis C.  Physical 
examination including an examination of the veteran's skin 
was essentially normal with no findings of jaundice or 
icterus.  There was mid right upper quadrant and epigastric 
tenderness on palpation of the abdomen.  Questionable 
hepatitis s/s (signs/symptoms) versus gastroenteritis was the 
diagnostic assessment.

The veteran presented to a private physician, Michael D. 
Adams, M.D., in March 2003 with complaints of a chronic skin 
rash since 1972 when he went into the Air Force.  The veteran 
reported that he was in a very humid environment and exposed 
to a number of returning veterans from Vietnam.  It was also 
noted that the veteran had a long history of depression and 
has been on Zoloft for about 10 years.  On physical 
examination, the veteran was found to have a classic erythema 
roughness between the scrotum and the thigh, a little bit 
along the gluteal folds and in the gluteal cleft.  Tinea 
inguinalis and depression in poor control were diagnosed.   
In a memorandum dated in October 2003, Dr. Adams reported 
that he initially evaluated and treated the veteran in March 
2003 when he presented with a skin rash.  The veteran 
reported having a chronic skin rash since 1972 when he went 
into the Air Force, which he felt might be a part of his 
exposure to Agent Orange and a very humid environment.  Dr. 
Adams stated that at the time he saw the veteran he diagnosed 
chronic tinea inguinalis as well as poorly controlled 
depression.

At his hearing in May 2004, the veteran described his 
military service and the circumstances of his separation.  He 
attributed his depression to his early separation from 
service and the resulting inability to fully serve his 
country.  He testified that he developed a rash, which he 
characterized as jungle rot, while in basic training.  He 
said that he believed that while undergoing basic training at 
Lackland Air Force Base in San Antonio, Texas he may have 
been deliberately or inadvertently exposed to Agent Orange or 
other chemicals.  He further expressed a belief that he 
contracted hepatitis from either exposure to chemicals in 
service or inoculations received as part of his induction 
process as well as a neurological condition due to in-service 
chemical exposure.  The veteran also said that he might have 
contracted hepatitis in late November 1985 from a fellow 
inmate while serving a sentence in jail for contempt of 
court.  He testified that two days prior to his release he 
came down with hepatitis and "they had to inoculate the 
entire ... jail staff and all the inmates."  The veteran said 
that he received treatment for his skin condition in service 
as well as from a private physician, whom he identified as 
Dr. Raymond, at various times from 1972 to 1980.  The veteran 
also testified that he was unable to work in a structured 
environment as a result of his physical and mental 
conditions.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In addition, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 
3.309.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. §  1116; 38 C.F.R. §§ 3.307, 3.309(e).  
The following diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer, multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft 
tissue sarcoma, and type II diabetes also known as type II 
diabetes mellitus, or adult-onset diabetes. 38 C.F.R. 
§ 3.309(e).  The disease listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. §§ 1113, 
1116; 38 C.F.R. § 3.307(a)(6)(ii).  

The term "herbicide agent" means a chemical and herbicide 
used in support of United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6).

The United States Court of Appeals for the Federal Circuit 
has furthermore held that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) act, 
Pub. L. No. 98-545 and 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F. 3d 1039 (Fed.Cir.1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury. However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and it is not contended otherwise.

Analysis

The Board notes as an initial matter that the veteran's 
active duty did not include service in Vietnam during the 
Vietnam Era and the veteran does not contend otherwise.  
Thus, he is not presumed by virtue of his service to have 
been exposed during service to an herbicide agent under the 
regulatory provisions noted above.  Nor is there any credible 
evidence that he was otherwise exposed to Agent Orange or 
other herbicide in service.  Notwithstanding this, the 
veteran is entitled to a grant of service connection for the 
disorders at issue if it can be shown that the disorders had 
their onset in service or are otherwise attributable to 
events in service.  

A.  Hepatitis C with residual liver damage

There is no evidence demonstrating that the veteran ever 
incurred hepatitis during service.  In fact, the medical 
evidence of record shows that this disorder was not diagnosed 
until November 1985, approximately 13 years following service 
separation.  Such is too remote in time from service to 
support the claim it is related to service, absent medical 
evidence to the contrary.  Here the Board observes that there 
is no medical evidence to suggest that the veteran's 
hepatitis is in any way related to service.  The veteran's 
own statements expressing his belief that his hepatitis is 
attributable to his military service are not probative.  As a 
layman, the veteran is not qualified to offer an opinion as 
to the date of onset of his illness or its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons were not qualified to provide a probative 
diagnosis on a medical question).  Lay hypothesizing, in the 
absence of any supporting medical authority, serves no 
constructive purpose.  See Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  After considering all the evidence, 
including the veteran's testimony, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hepatitis, including on the basis of Agent 
Orange exposure, and the claim is denied. 

B.  A neurological disorder.

The service medical records do not demonstrate that the 
veteran had a neurological disorder in service and the 
veteran does not contend otherwise.  Additionally, there is 
no clinical evidence of record indicating any findings and/or 
treatment for a neurological disorder subsequent to service.  
In fact, in fact there is no medical evidence of record 
showing that the veteran has a current neurological disorder, 
let alone one attributable to service, to include events 
therein.  In the absence of any supportive medical evidence, 
the Board is constrained to conclude that there is no 
reasonable basis to establish service connection for a 
neurological disorder on any basis.

C. Skin Disorder

Considering the evidence summarized above, the Board finds 
that the veteran's current skin disorder, currently diagnosed 
as tinea inguinalis, first appeared many years after service 
and is too remote in time from service to support the claim 
that it is service related absent competent medical opinion 
to this effect.  No such nexus opinion has been proffered.  
Although the veteran asserts that he has a skin disorder 
related to service to include exposure therein to chemicals 
and/or an herbicide agent, the Board notes that the veteran 
is not shown by the record to have any medical expertise in 
this matter.  Accordingly his contentions as to the etiology 
of his disorder are not competent, particularly when not 
supported by medical authority.  Under these circumstances, 
service connection may not be granted.

D.  Depression.

The veteran's service medical records are negative for 
complaint and/or findings referable to depression.  At 
service separation the veteran specifically denied any past 
or present problems with depression.  Additionally, the post 
service clinical record reflects no findings of depression 
until February 1994, many years subsequent to service.  There 
is no medical evidence, which relates the veteran's 
depression to service.

The Board finds that the veteran's depression, diagnosed many 
years after service, is not of service origin.  Accordingly, 
service connection for depression is not warranted. 

E.  Non-service connected pension.

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities, which are not the result of willful misconduct, 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that such 
disabilities, permanent in nature, prevent him from securing 
and following substantially gainful employment commensurate 
with his age, his level of education, and his occupational 
background.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.321, 
3.340, 3.342, and Part 4 (2002); Talley v. Derwinski, 2 Vet. 
App. 282, 287 (1992).

A veteran meets the basic service eligibility requirements if 
such veteran served in the active military, naval, or air 
service for 90 days or more during a period of war, served 
during a period of war and was discharged or released from 
service for a service-connected disability, served for 90 
consecutive days or more and such period began or ended 
during a period of war, or served for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j).

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that the veteran had 
active service from May 12, 1972 to June 5, 1972.  This does 
not satisfy the 90-day wartime service requirement to be 
basically eligible for a nonservice connected pension.  The 
veteran is not shown to have been discharged as a result of a 
disability that has been service-connected.  Therefore, as 
the veteran did not have 90 days of active service, and as he 
was not discharged due to a service connected disability, he 
does not meet the basic service eligibility requirement for 
nonservice connected disability pension benefits.  It follows 
that the appeal as to this issue must be denied.

As the disposition of this pension claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As a consequence, basic 
eligibility for nonservice-connected pension benefits is 
precluded by law.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 
3.3(a)(3).


ORDER

Service connection for hepatitis C with residual liver 
damage, for a disorder manifested by neurological damage, for 
a skin disorder, and for depression is denied.

Basic entitlement to a permanent and total disability 
evaluation for pension purposes is denied.



                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



